DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: In the regards to claim 1, Tamai (US 20040036484 A1) teaches a liquid detection apparatus for detecting moisture in diapers comprising a moisture detection sensor (50) having a first electrode (52) and a second electrode (56) (Paragraph 0051; Figure 3); a dielectric material (55) disposed between the first electrode (52) and the second electrode (56) (Paragraph 0051; Figure 3); and the second electrode (56) having a plurality of ports (56a) for leading moisture to the dielectric (55) (Paragraph 0053).  However Tamai does not teach the structural limitations of the apparatus for portable MEMS electronic devices such as smartphones and smartwatches further comprising both the first electrode and the second electrode include a plurality of pores within a region of an input port of the apparatus in combination with the remaining limitations of independent claim 1.  The remaining claims are allowed due to their dependency.

In the regards to claim 12, Tamai (US 20040036484 A1) teaches a liquid detection apparatus for detecting moisture in diapers comprising a moisture detection sensor (50) having a first electrode (52) and a second electrode (56) (Paragraph 0051; Figure 3); a dielectric material (55) disposed between the first electrode (52) and the second electrode (56) (Paragraph 0051; Figure 3); and the second electrode (56) having a plurality of ports (56a) for leading moisture to the dielectric (55) (Paragraph 0053).  However Tamai does not teach the structural limitations of the apparatus for portable MEMS electronic devices such as smartphones and smartwatches further comprising the first metal plate and also the second metal plate both include pores within a region of the input port of the apparatus, in combination with the remaining limitations of independent claim 12.  The remaining claims are allowed due to their dependency.

In the regards to claim 18, Tamai (US 20040036484 A1) teaches a liquid detection apparatus for detecting moisture in diapers comprising a moisture detection sensor (50) having a first electrode (52) and a second electrode (56) (Paragraph 0051; Figure 3); a dielectric material (55) disposed between the first electrode (52) and the second electrode (56) (Paragraph 0051; Figure 3); and the second electrode (56) having a plurality of ports (56a) for leading moisture to the dielectric (55) (Paragraph 0053).  However Tamai does not teach the structural limitations of the apparatus for portable MEMS electronic devices such as smartphones and smartwatches further comprising both the first and the second permeable electrodes include pores within a region of the first port and the second port, in combination with the remaining limitations of independent claim 18.  The remaining claims are allowed due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fukuda et al (US 7467558 B2) - The present invention relates to a piezoelectric element using a piezoelectric composition pressure sensitive substance made by mixing piezoelectric ceramic powders in organic polymers. Particularly, the present invention relates to a piezoelectric element used as a flexible pressure sensitive sensor, and a method of manufacturing the same.  A piezoelectric element of the present invention has a piezoelectric composition pressure sensitive substance, a first electrode, a second electrode and a covering layer. 
Kabany (US 20210148846 A1) – The apparatus according to the invention for measuring pressure and/or humidity comprises at least one sensor for measuring pressure and/or humidity, wherein the sensor comprises at least one capacitor comprising at least two electrodes that are arranged, in particular, in a horizontal direction along and on an, in particular, flexible support material relative to one another, wherein at least one dielectric layer is arranged between the electrodes.
Leonhardt et al (US 20190149899 A1) - This application relates generally to a micro speaker assembly from which a liquid can be manually ejected, more specifically, a micro speaker assembly having a pump for manual liquid ejection therefrom.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.J/Examiner, Art Unit 2856         


/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856